IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION ONE

STATE OF WASHINGTON,
                                                   No. 68275-0-1
              Respondent,

              v.                                   UNPUBLISHED OPINION


PIERCE ALFONSO DUBOIS,

              Appellant.                           FILED:     JUL " 8 2013


       Per Curiam—Pierce DuBois appeals his convictions for second degree

murder and first degree unlawful possession of a firearm. He contends that the

court's "to convict" instructions misstated the law by telling the jury, "Ifyou find

from the evidence that each of these elements has been proved beyond a

reasonable doubt, then it will be your duty to return a verdict of guilty." According

to DuBois, the court should have instructed the jury that it "may" convict because

there is no "duty to convict" under federal and Washington state law.

       We rejected the same argument in State v. Megqyesv, 90 Wn. App. 693,
                                                                                              o

958P.2d 319. review denied, 136Wn.2d 1028 (1998). abrogated on other                   \
qrounds by State v. Recuenco, 154Wn.2d 156, 110 P.3d 188(2005). OurcourtsF                   «2_
have adhered to Megqyesv and the Washington Supreme Court has repeatedly                j>
                                                                                             dp;



denied review. See, State v. Bonisisio. 92 Wn. App. 783, 793-94, 964 P.2d 1222 c?            T.C:

                                                                                        ro


(1998), review denied, 137Wn.2d 1024 (1999): State v. Brown, 130 Wn. App
No. 68275-0-1/2



767, 770-71, 124 P.3d 663 (2005). DuBois offers no persuasive basis for

departing from our holding in Meggyesy.

       In a pro se statement of additional grounds, DuBois argues that his

statements to police were inadmissible because he did not waive his rights

during the interrogation. "Under Miranda v. Arizona,™ a confession is voluntary,
and therefore admissible, if made after the defendant has been advised

concerning rights and the defendant then knowingly, voluntarily and intelligently

waives those rights." Statev.Aten. 130Wn.2d 640, 663, 927 P.2d 210 (1996).

Voluntariness of a confession is determined by the totality of the circumstances

under which it was made. Aten, 130 Wn.2d at 663-64. Denial of a suppression

motion is reviewed by independently evaluating the record to determine whether

substantial evidence supports the findings and whether the findings support the

conclusions. State v. Cunningham, 116 Wn. App. 219, 226, 65 P.3d 325 (2003)

(citing State v. Broadaway, 133 Wn.2d 118, 130, 942 P.2d 363 (1997)). We

review legal conclusions de novo. State v. Johnson, 128 Wn.2d 431, 443, 909

P.2d 293 (1996).

       DuBois' claim focuses on the statements he made to the detectives at

police headquarters.2 All ofthese statements were made after DuBois had been
informed of his rights. Initially, officers at the scene of the arrest issued the

Miranda warning. A patrol car video captured the advisement and

acknowledgement of those rights. Two officers testified that DuBois did not



       1384 U.S. 436, 86 S. Ct 1602, 16 L. Ed. 2d 694 (1966).
       2 DuBois made several statements at the scene of his arrest that were admitted at trial,
but he appears to dispute only the statements made to detectives at police headquarters.
No. 68275-0-1/3



invoke his right to silence or his right to an attorney at any time during their

contact with him.


       After officers transported DuBois to police headquarters, a detective asked

if he had been read his rights. DuBois said he received and understood them.

During this session, DuBois did not invoke his right to silence or request an

attorney. When homicide detectives arrived, they again advised DuBois of his

rights before interrogating him. DuBois also received a written explanation of his

rights and acknowledged that he understood them. This exchange was captured

on video. DuBois spoke with detectives and answered questions until he

decided to invoke his right to remain silent and his right to an attorney.

       The trial court determined that DuBois' statements to police were "the

product of custodial interrogation, but were made knowingly, intelligently, and

voluntarily after a full advisement of Miranda warnings." The trial court's

conclusions are amply supported by evidence in the record. The statements

DuBois made before the exercise of his rights were properly admitted.

       Affirmed.


                             For the court:




                                                     A. ,4, c